NON-FINAL REJECTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 15-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated.
Claims 1-3, 5-10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable.
Claims 4 and 11 are objected to as being dependent upon a rejected base claim.

Specification
TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters.
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Seo et al. (US 2021/0334225).
Regarding claim 15, Seo et al. disclose:
An operating method of a system including a host device (FIG. 1 Host 200) and a universal flash storage (UFS) device (FIG. 1 Storage Device 100; [0035] the storage device 100 may include a UFS device), the operating method comprising: 
communicating, by the host device and the UFS device, with each other according to a standard of Mobile Industry Processor Interface (MIPI) ([0044] when the storage system 10 is a mobile device, the LLs 115 and 215 may be defined by the Unified Protocol (UniPro) specification, and the PLs 111 and 211 may be defined by the M-PHY specification. As a non-limiting example, the UniPro specification may include UniPro specification version 1.8, and the M-PHY specification may include M-PHY specification version 4.1. UniPro and M-PHY are interface protocols introduced by Mobile Industry Processor Interface (MIPI) Alliance); 
providing, by the UFS device, the host device with information of a status of the UFS device through an acknowledgement and flow control (AFC) frame defined by the standard ([0110] In operation S460, the host 200 and the storage device 100 may exchange a control frame, such as an AFC control frame (Acknowledgement Flow Control control frame) with each other in order to provide a reliable data link. To this end, the host 200 and the storage device 100 may send an initial data frame to each other, and a device receiving the data frame from among the host 200 and the storage device 100 may send back an AFC control frame to a device transmitting the data frame from among the host 200 and the storage device 100. The AFC control frame may be configured differently from the data frame, and may be used to allow the transmitting device to recognize that the data frame has been correctly received by the receiving device, and to inform a buffer space of an available data link layer); and 
receiving, by the host device, the AFC frame to recognize the status ([0110] In operation S470, when the link startup operation is completed, the host 200 and the storage device 100 may be set to a linkup state and may stably transmit and receive data to and from each other).
Regarding claim 16, Seo et al. disclose:
An operating method of a universal flash storage (UFS) device (FIG. 1 Storage Device 100; [0035] the storage device 100 may include a UFS device), the operating method comprising: 
communicating with a host device (FIG. 1 Host 200) according to a standard of Mobile Industry Processor Interface (MIPI) ([0044] when the storage system 10 is a mobile device, the LLs 115 and 215 may be defined by the Unified Protocol (UniPro) specification, and the PLs 111 and 211 may be defined by the M-PHY specification. As a non-limiting example, the UniPro specification may include UniPro specification version 1.8, and the M-PHY specification may include M-PHY specification version 4.1. UniPro and M-PHY are interface protocols introduced by Mobile Industry Processor Interface (MIPI) Alliance); and 
providing the host device with information of a status of the UFS device through an acknowledgement and flow control (AFC) frame defined by the standard ([0110] In operation S460, the host 200 and the storage device 100 may exchange a control frame, such as an AFC control frame (Acknowledgement Flow Control control frame) with each other in order to provide a reliable data link. To this end, the host 200 and the storage device 100 may send an initial data frame to each other, and a device receiving the data frame from among the host 200 and the storage device 100 may send back an AFC control frame to a device transmitting the data frame from among the host 200 and the storage device 100. The AFC control frame may be configured differently from the data frame, and may be used to allow the transmitting device to recognize that the data frame has been correctly received by the receiving device, and to inform a buffer space of an available data link layer).
Regarding claim 17, Seo et al. disclose:
An operating method of a host device (FIG. 1 Host 200), the operating method comprising: 
communicating with a universal flash storage (UFS) device (FIG. 1 Storage Device 100; [0035] the storage device 100 may include a UFS device) according to a standard of Mobile Industry Processor Interface (MIPI) ([0044] when the storage system 10 is a mobile device, the LLs 115 and 215 may be defined by the Unified Protocol (UniPro) specification, and the PLs 111 and 211 may be defined by the M-PHY specification. As a non-limiting example, the UniPro specification may include UniPro specification version 1.8, and the M-PHY specification may include M-PHY specification version 4.1. UniPro and M-PHY are interface protocols introduced by Mobile Industry Processor Interface (MIPI) Alliance); and 
receiving from the UFS device an acknowledgement and flow control (AFC) frame, which is defined by the standard and includes information of a status of the UFS device, to recognize the status ([0110] In operation S470, when the link startup operation is completed, the host 200 and the storage device 100 may be set to a linkup state and may stably transmit and receive data to and from each other).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 8-10, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tanpairoj et al. (US 2022/0188025) and Seo et al.
Regarding claim 1, Tanpairoj et al. disclose: 
A universal flash storage (UFS) device configured to, 
collect status information ([0011] Sets of status information (e.g., bytes of status information) may be stored (i.e. collected) at a memory device in corresponding status registers. In some cases, at least some status registers may be dedicated to (e.g., store status information specific to) a corresponding portion of the memory device, such as a corresponding plane of a memory array within the memory device or other addressable unit of memory within the memory device) of the UFS device (FIG. 1 Memory system 110; [0018] a memory system 110 may be or include a Universal Flash Storage (UFS) device), 
create an...frame (one of ordinary skill in the art before the effective filing date of the invention would understand that a frame is a data transmission unit) including the collected status information (FIG. 2 t3 SR1 245; [0045] During a third time period t3, the memory device may output status information to the memory system controller or host; [0073] status information corresponding to the one or more status registers; It would be obvious to one of ordinary skill in the art before the effective filing date of the invention that the data transmission unit, or frame, that carries the status information from the memory device to the host is created prior to the sending of the information), and 
transmit the...frame to a host ([0073] At 515, one or more sets of status information corresponding to the one or more status registers may be output from the memory device (i.e. to host system 105)) performing communication with the UFS device ([0021] host system 105 and the memory system 110 may in some cases be configured to communicate via a physical host interface using an associated protocol (e.g., to exchange or otherwise communicate control, address, data, and other signals between the memory system 110 and the host system 105). Examples of a physical host interface may include, but are not limited to, a UFS interface3).
Tanpairoj et al. do not appear to explicitly teach “Acknowledgement and Flow Control (AFC)” frame. However, Seo et al. disclose:
an Acknowledgement and Flow Control (AFC) frame ([0110] In operation S460, the host 200 and the storage device 100 may exchange a control frame, such as an AFC control frame (Acknowledgement Flow Control control frame) with each other in order to provide a reliable data link)
Tanpairoj et al. and Seo et al. are analogous art because Tanpairoj et al. teach status information retrieval for a memory device and Seo et al. teach a universal flash storage (UFS) interface.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Tanpairoj et al. and Seo et al. before him/her, to modify the teachings of Tanpairoj et al. with the Seo et al. teachings of an AFC frame because the AFC frame is a control frame used in order to provide a reliable data link in the UFS device which enables data to be stably transmitting and received between the host and the memory. Using the AFC frame would provide an existing, stable link to transmit the status information.
Regarding claim 2, Tanpairoj et al. further disclose: 
The UFS device of claim 1, wherein the status information includes at least one of temperature information of the UFS device, voltage change information of the UFS device, information on a communication layer between the host and the UFS device, and command transmission hold request information for the host ([0037] a status register 140 may store information regarding the status of...whether the memory device 130 or a portion thereof (an array of the memory device 130, a cache of the memory device 130, or a plane 165 or other respective portion of the memory device 130) is in a ready or busy state (i.e. hold information for the host), temperature information for the memory device 130 or a portion thereof, or power or voltage information for the memory device 130 or a portion thereof).
Regarding claim 3, Seo et al. further disclose: 
The UFS device of claim 2, wherein the communication layer is a data link layer or a physical layer ([0043] The interconnect circuits 110 and 210 may respectively form interfaces to provide communication (e.g., data exchange) between the host 200 and the storage device 100. In an embodiment, the interconnect circuit 110 may include a physical layer (PL) 111 and a link layer (LL) 115...Each of the LLs 115 and 215 may comprise circuitry (e.g., hardware or firmware) to manage the transmission and composition of data and also manage the integrity and error of the data).
Regarding claim 5, Tanpairoj et al. further disclose: 
The UFS device of claim 1, wherein the UFS device creates the AFC frame by: 
writing the status information to one or more status information registers included in the UFS device ([0037] Each memory device 130 may include a respective set of status registers 140, and each status register 140 may store a respective set of status information for the memory device 130), and 
Tanpairoj et al. further discloses that status information from the one or more status registers is output to the host ([0045]; FIG. 5 step 515). As discussed above, the combination of Tanpairoj et al. and Seo et al. disclose creating an AFC frame for transmitting control information to the host. Tanpairoj et al. and Seo et al. do not explicitly teach “storing, in the created AFC frame, the status information written in the status information registers.” However, it would be obvious to one skilled in the art before the effective filing date of the claimed invention that the status information from the status register would be stored in the frame in order for the information to be transmitted to the host. Therefore, the combination or Tanpairoj et al. and Seo et al. disclose “storing, in the created AFC frame, the status information written in the status information registers.”
Regarding claim 6, Tanpairoj et al. further disclose: 
The UFS device of claim 5, wherein the UFS device writes the status information to the status information registers when an event indicating a change of the status information occurs ([0010] status information regarding the status of the operation commanded by the prior command (e.g., whether the operation was successful, unsuccessful, or remains pending). In some cases, the memory system controller may additionally or alternatively request one or more other types of status information, such as whether the memory device or a portion of the memory device is in a ready state or a busy state, or a temperature state for the memory device, or a power state for the memory device, among other examples).
Claims 8-10 and 12-13 recite limitations substantially similar to claims 1-3 and 5-6. Therefore, claims 8-10 and 12-13 are similarly rejected. 

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tanpairoj et al. and Seo et al. as applied to claim 1 above, and further in view of Sudarmani et al. (US 2020/0341825).
Regarding claim 7, Seo et al. further disclose:
The UFS device of claim 1,...wherein the UFS device transmits the AFC frame to the host at a link start-up time (FIG. 15; [0101] Operations S420 to S460 may correspond to the link startup sequence; [0110] In operation S460, the host 200 and the storage device 100 may exchange a control frame, such as an AFC control frame (Acknowledgement Flow Control control frame) with each other in order to provide a reliable data link)
Tanpairoj et al. and Seo et al. do not appear to explicitly teach “wherein the UFS device transmits the AFC frame to the host at...a hibernate state is exit time, or a data transfer time between the host and the UFS device.” However, Sudarmani et al. disclose: 
...wherein the UFS device transmits the AFC frame to the host at...a hibernate state is exit time ([0045] On receiving the pre-determined number of data frames of the payload data from the UFS host 202, the device controller 218 enables the Tx 222a of the UFS device 204 to exit the Hibernate state... the Tx 222a can be enabled to exit the Hibernate state for sending at least one of acknowledgment (‘AFC’) frames and another ‘RTT UPIU’ response to the UFS host 202. The ‘AFC’ frames may acknowledge the received pre-determined number of data frames), or a data transfer time between the host and the UFS device (FIG. 1a and FIG. 1b; [0005] As illustrated in FIG. 1a, the UFS host 102 sends a write command (Write CMD UPIU (write command Universal UFS Protocol Information Unit)) to the UFS device 104 for writing data to storage of the UFS device 104. In response to the write command, the UFS device 104 sends an RTT (Ready to Transfer) response to the UFS host 102 for receiving the data. On receiving the RTT response from the UFS device 104, the UFS host 102 sends the data to the UFS device 104. During the reception of the data from the UFS host 102, the Tx of the UFS device 104 becomes idle. When the Tx of the UFS device 104 becomes idle, the UFS device 104 keeps on sending filler symbols (FLR symbols) and Acknowledgment Frame Control (AFC) symbols as an acknowledgment for the reception of the received data; [0006]).
Tanpairoj et al., Seo et al., and Sudarmani et al. are analogous art because Tanpairoj et al. teach status information retrieval for a memory device; Seo et al. teach a universal flash storage (UFS) interface; and Sudarmani et al. teach a UFS system.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Tanpairoj et al., Seo et al., and Sudarmani et al. before him/her, to modify the combined teachings of Tanpairoj et al. and Seo et al. with the Sudarmani et al. teachings of transmitting an AFC frame because transmitting the frame at a hibernate state exit time enables the transmitting unit (Tx) to wake up only after receiving a pre-determined number of data frames, which reduces random subsequent switching of the transmission unit of the UFS device from the Hibernate sate to the active state (Sudarmani et al. [0045]). The combination would reduce the consumption of power (Sudarmani et al. [0005]).
Claim 14 recites limitations substantially similar to claim 7. Therefore, claims 14 is similarly rejected.

Allowable Subject Matter
Claims 4 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of Tanpairoj et al. and Seo et al., when taken alone or in combination with each other, fail to anticipate and/or make obvious to one of ordinary skill in the art the claimed invention prior to the effective filing date. The prior art of record does not disclose “wherein the information on the communication layer includes at least one of error accumulation information which is information on errors accumulatively occurring in the communication layer, and error recovery information which is information on an operation of recovering the errors occurring in the communication layer.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because they teach universal flash storage systems and status information retrieval from memory systems:
Seo et al. (US 2021/0004176)
Hsu et al. (US 2018/0115480)
Yoon et al. (US 2017/0102893)
Hamo et al. (US 2016/0170824)
Radulescu et al. (US 2013/0061099)
Computer Hope, "Frame," updated Aug. 2, 2020, available:  https://www.computerhope.com/jargon/f/frame.htm#:~:text=Frame%201%201.%20In%20software%2C%20a%20frame%20is,of%20a%20block%20of%20data.%203%204.%20

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY A WARREN whose telephone number is (571)270-7288. The examiner can normally be reached M-Th 7:30am-5pm, Alternate F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY A WARREN/Primary Examiner, Art Unit 2137